Citation Nr: 0530382	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2..Entitlement to dependency and indemnity compensation (DIC) 
under 
38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to July 
1966.  The veteran died on February [redacted], 2001.  The appellant 
is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO decision that denied the 
appellant's claims of service connection for the cause of the 
veteran's death and DIC under 38 U.S.C.A. § 1318. 

At her January 2004 Travel Board hearing, the appellant 
indicated she was withdrawing from appellate consideration 
the claim for entitlement to educational benefits.  As such, 
this matter will not be discussed in the following decision. 


FINDINGS OF FACT

1.  The veteran died in February 2001.  His death certificate 
reflects that his immediate cause of death was 
cardiopulmonary arrest, due to or as a consequence of sepsis, 
due to or a consequence of recurrent pneumonia, aspiration.

2.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

3.  At the time of the veteran's death, his service-connected 
disabilities consisted of a duodenal ulcer with a hiatal 
hernia rated 20 percent disabling from June 23, 1970; and 
post-operative residuals of condylomata accuminata ani which 
was rated 0 percent disabling from July 14, 1966.  His 
combined rating was 20 percent disabling from June 23, 1970.  

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in 1966 for a 
period of not less than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 has not 
been established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In January 2003, the RO denied 
the appellant's claims of service connection for the cause of 
the veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  She was properly notified of the aforementioned 
decision as well as the reasoning behind the decision.  The 
Board concludes that the discussions in the January 2003 RO 
decision, statement of the case (issued in June 2003) and 
numerous letters over the years (including the September 
2001and November 2003 VCAA letter) informed the appellant of 
the information and evidence needed to substantiate her 
claims and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
and various letters informed her of why the evidence on file 
was insufficient to grant service connection for the cause of 
the veteran's death and DIC under 38 U.S.C.A. § 1318; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was needed to 
substantiate her claims.  The September 2001 and June 2003 
VCAA letters specifically informed her of what she should do 
in support of the claims, where to send the evidence, and 
what she should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was, 
for the most part, informed to submit everything he had with 
regard to her claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was issued before and after the January 2003 RO decision 
which denied the appellant's claims, and in light of the 
notice detailed above, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  All available medical records, both VA and 
private, are on file.  In fact, in March 2003, the appellant 
essentially indicated that all records were on file aside 
from some nursing records which she promised to obtain and 
forward to the RO.  It is noted that she did not submit these 
records.  The duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist 
with regard to the appellant's claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each claim on appeal, at this juncture, is appropriate.
 
Factual Background

The veteran's service medical records do not reflect any 
pertinent abnormalities with regard to the heart or lungs. 

In December 1966, the veteran underwent a VA compensation 
examination and complained of periodic chest pain.  On 
examination, the examiner noted that his occasional chest 
pain really referred to pain of the abdomen and left 
thoracostal margin.  No cardiovascular abnormalities were 
noted. 

By a January 1967 RO decision, service connection was 
established for an active duodenal ulcer with a hiatal hernia 
and a 0 percent rating was established as of July 14, 1966.  
In addition, service connection was established for post-
operative residuals of condylomata accuminata ani, which was 
rated 0 percent disabling as of July 14, 1966.

In 1970, an increased rating to 20 percent was granted for an 
active duodenal ulcer with a hiatal hernia as of June 23, 
1970.

In November 1975, the veteran underwent a VA examination.  
Following an examination, the impression was peptic ulcer, 
probably not active, with only minimal symptoms. 

In October and November 1998, the veteran was admitted for 
back surgery. 

In June 1999, the veteran was hospitalized for treatment of a 
cerebrovascular accident (CVA). 

Throughout 2000, the veteran received extensive treatment 
including hospitalization for residuals of a CVA, pneumonia, 
and gastrointestinal bleeding among other conditions.  During 
the course of treatment, it was noted that he experienced 
gastrointestinal bleeding.  The bleeding was regularly 
attributed to esophageal erosions and gastroesophageal reflux 
disease.  On a few occasions, it was suggested that the 
bleeding may be attributable to the veteran's service-
connected ulcer disease.  

Medical records, dated in January 2001, from Mountainview 
Hospital and Medical Center reflect that the veteran's 
differential diagnoses included sepsis secondary to an 
infection (other than pulmonary) such as a urinary tract 
infection.  

The veteran died in February 2001.  His death certificate 
reflects that his immediate cause of death was 
cardiopulmonary arrest, due to or as a consequence of sepsis, 
due to or a consequence of recurrent pneumonia, aspiration.

In January 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  She seemed to suggest 
that the veteran's service-connected ulcers led him to 
develop sepsis which ultimately caused his death.  

Laws and Regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312. 

Analysis

Service Connection Claim

The veteran died in February 2001.  His death certificate 
shows that his immediate cause of death was cardiopulmonary 
arrest which was due to or a consequence of sepsis, which was 
due to or a consequence of recurrent pneumonia, aspiration.

The veteran's service medical records are entirely negative 
for the medical conditions which were present and responsible 
for his death in February 2001. There is no subsequent 
evidence linking his causes of death to service. 

In the instant case, service connection was in effect for two 
disabilities-an active duodenal ulcer with a hiatal hernia 
(rated 20 percent) and postoperative residuals of condylomata 
accuminata ani (rated 0 percent).  There is no competent 
medical evidence that shows that the conditions noted on the 
veteran's death certificate are linked to his service-
connected disabilities.  In fact, it is noted that the 
veteran received very little treatment for his service-
connected disabilties following his service discharge; and 
the ratings for both conditions have remained static for the 
past several decades.

The appellant has argued in various statements and during her 
hearing that her husband's service-connected duodenal ulcer 
caused gastrointestinal bleeding which caused sepsis, which 
ultimately caused his death.  The aforementioned statement by 
the appellant on such matters do not constitute competent 
medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Significantly, the appellant's assertions are contradicted by 
medical evidence on file which establishes that sepsis was 
likely caused by a non-pulmonary infection such as a urinary 
tract infection, which is not service-connected. 

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the veteran's causes 
of death (cardiopulmonary arrest, sepsis, recurrent 
pneumonia) are not related to service or to a service- 
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Claim

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a).  If the veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The Court of Appeals for Veterans Claims has interpreted 38 
U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2) and has 
determined that a surviving spouse can attempt to demonstrate 
that the veteran hypothetically would have been entitled to a 
different decision on a service-connected-related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  See Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale. Id. at 1378.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes 
as a bar to the filing of new claims posthumously by the 
veteran's survivor, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening - "hypothetical entitlement" 
claims.  Id. at 1379-80.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of the veteran's death in 
February 2001, he had a combined rating of 20 percent for his 
service-connected disabilities, effective from June 23, 1970.  
Clearly, neither his service-connected duodenal ulcer with a 
hiatal hernia nor his postoperative residuals of condylomata 
accuminata ani were separately or in combination rated as 100 
percent disabling at any time prior to his death.  Moreover, 
in this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on the submission of new and 
material evidence to reopen a previously final VA decision, 
or argue that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge.  

The appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  

To the extent that the appellant may argue that a 100 
disability rating or TDIU should have been awarded for at 
least 10 years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  See NOVA II, 314 F. 3d 1379-
80.

There is nothing to change the fact that, the veteran, who 
died decades after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  

In sum, the appellant's claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The law and not the evidence is dispositive of the 
issue before the Board, and the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


